Mr. Justice Benson
delivered the opinion of the court.
1, 2. Section 3571, L. O. L., provides that in assessing shares of stock in banks, the assessor shall deduct the amount of all investments in real estate from the aggregate amount of such capital stock, surplus fund and undivided profit, and the remainder shall be taken as a basis for the valuation of such shares of stock. Section 3570, L. O. L., provides that:
In order “to aid the assessor in determining the value of such shares of capital stock, the cashier or other accounting officer of every such bank mentioned in Section 3569 is hereby required to furnish a statement to the assessor of the county where the same is located, between the first day of April and the fifteenth *242day of May, in each year, verified by oath, showing the amount and number of such shares of the capital stock of such bank, the amount of its surplus or reserve funds and the amount of its undivided profits at the hour of 1 o ’clock p. m. of the first day of March preceding, the actual and cash value of all real estate owned by it in this state or elsewhere and the location of the same; also the cash value of the securities of the United States owned by it.”
The required statement was not furnished by plaintiff within the time required, and on September 12th, the last day before the time when the assessor was required to turn the assessment-roll over to the board of equalization, he assessed the capital stock, using as his source of information a statement published in the “Albany Herald,” by the plaintiff, purporting to show the condition of its business at the close of business on the fourth day of March. Plaintiff thereafter filed a verified statement, such as is required by Section 3570, L. O. L., and appeared with a petition before the board of equalization, seeking to have its capital stock assessment corrected in accordance therewith. The assessor found the aggregate amount of capital stock, surplus and undivided profits, as of March 1st, to be $219,363.69. Plaintiff insists that this should be $214,516.48. The assessor also found the value of plaintiff’s real estate holdings to be $80,470, when it should be $193,711.49. The assessor therefore placed the final valuation of the capital stock for assessment purposes to be $62,365, when, if plaintiff’s figures are correct, it should have been $20,804.99.
It appears to be clearly established by the evidence that the assessor had not succeeded in acquiring correct information as to all of plaintiff’s real estate holdings; and the values thereof as fixed by appellant are not disputed. It is true .that two or three pieces *243of the real estate were on March 1st held in the names of others, hut there is no question hut that they were actually plaintiff’s property and that it was liable for the taxes thereon. It appears from the record that the board of equalization, and also the Circuit Court, refused to correct the assessment because the plaintiff had been derelict in supplying the statement required by the statute.
The function of a board of equalization is to correct assessments whether they be excessively high or unreasonably low. In this work it has judicial duties to perform, but the statute nowhere confers upon it punitive powers. It must be conceded that plaintiff was guilty of a dereliction which is far from commendable, but it is not the province of this proceeding to punish it therefor by double taxation.
The decree of the lower court is reversed, and one will be entered here in accordance with the prayer of the petition. Reversed. Decree Rendered.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.